Case 1:19-cv-24950-RNS Document 70 Entered on FLSD Docket 06/02/2021 Page 1 of 2




                             United States District Court
                                       for the
                             Southern District of Florida

  Leah Cline, Plaintiff,                  )
                                          )
  v.                                      )
                                          ) Civil Action No. 19-24950-Civ-Scola
  Royal Caribbean Cruises, Ltd., and      )
  Dominick Sergi, Defendants.             )

                           Order Denying Motion to Strike
         The Plaintiff Leah Cline moves to strike Defendant Dominick Sergi’s
  motion for summary judgment as untimely. (ECF No. 64.) Defendant Sergi
  opposes the motion, conceding that the motion was filed one day past the
  deadline and arguing that the late filing was inadvertent and caused by a
  clerical error. (ECF No. 65.) Upon careful consideration of the motion, the
  record, and relevant legal authorities, the Court denies the Plaintiff’s motion.
  (ECF No. 64.)
         This matter arises out of injuries suffered by the Plaintiff on a cruise ship
  during a dance party organized by Defendant Royal Caribbean Cruises Ltd.
  (“RCCL”) during which Defendant Sergi caused the Plaintiff to fall and suffer
  injuries. (Fourth Am. Compl., ECF No. 35 ¶¶ 11, 13, 14.) The Court’s operative
  scheduling order indicates that the deadline to file dispositive motions is May
  15, 2021. (ECF No. 44.) Sergi filed his motion for summary judgment on May
  17, 2021, two days past the deadline. (ECF No. 62.) The Plaintiff moves to
  strike the motion for summary judgment as untimely. (ECF No. 64.) Defendant
  Sergi opposes the motion and explains, through defense counsel’s sworn
  declaration, that defense counsel’s assistant inadvertently calendared the
  motion to be due on Monday, May 17 because the scheduled deadline of May
  15 fell on a Saturday. (ECF No. 65). The Court will construe the response as
  Sergi’s motion for leave to allow the untimely filing.
         When a deadline appears in a scheduling order and a motion is filed after
  the deadline, “Rule 16 is the proper guide for determining whether a party’s
  delay may be excused.” Destra v. Demings, 725 F. App’x 855, 859 (11th Cir.
  2018). A scheduling order may be modified only upon a showing of good cause.
  Id.; see also Sosa v. Airprint Systems, Inc., 133 F.3d 1417, 1418 (11th Cir.
  1998). This good cause standard precludes modification unless the schedule
  cannot “be met despite the diligence of the party seeking the extension.” Fed. R.
  Civ. P. 16 advisory committee’s notes.
Case 1:19-cv-24950-RNS Document 70 Entered on FLSD Docket 06/02/2021 Page 2 of 2




         The Plaintiff’s reliance on Destra is misplaced. There, the Eleventh
  Circuit recognized that Rule 16 required a good cause showing that the
  deadline could not be met despite the diligence of the party seeking the
  extension. Destra, 725 F. App’x at 859. Ultimately, the appellate court reversed
  the district court’s order striking the untimely motion because the court could
  not discern whether the defendants or counsel had exercised diligence
  necessary to establish good cause. Id. By contrast, defense counsel in the
  present case was diligent in the filing of the motion for summary judgment on
  the date she believed it was due. Brown v. Sims Crane & Equip. Co., No. 2:07-
  CV-5-FTM-29SPC, 2007 WL 9718642, at *2 (M.D. Fla. Sept. 13, 2007)
  (Chappell, J.) (allowing modification of scheduling order because the plaintiff
  had shown the necessary good cause under Rule 16 because the delay was the
  result of a clerical error not a result of lack of due diligence). Additionally, it is
  worth noting the Defendants have shown the Plaintiff flexibility and eagerness
  to resolve the case on its merits by consenting to several amended complaints
  that the Plaintiff sought to file past the deadline. Accordingly, although the
  Court views any noncompliance with its orders with serious disfavor, the
  untimeliness of Sergi’s filing does not require the Court to strike the motion.
  Palacio v. Empire Acad., Inc., No. CV 15-21163-CIV, 2016 WL 4004647, at *4
  (S.D. Fla. Mar. 8, 2016) (Scola, J.) (denying motion to strike motion for
  summary judgment that was filed one day after the deadline to file dispositive
  motions).
         For these reasons, the Plaintiff’s motion to strike Sergi’s motion for
  summary judgment is denied. (ECF No. 64.)
        Done and ordered, in Miami, Florida, on June 1, 2021.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
